Exhibit Consent of Beard Miller Company LLP CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference of our report dated March 19, 2008, on the consolidated financial statements of Northeast Community Bancorp, Inc. as of December 31, 2007 and 2006, and for the years then ended, in the Registration Statement No. 333-132543 on Form S-8 filed with the Securities and Exchange Commission by Northeast Community Bancorp, Inc. with respect to Northeast
